Citation Nr: 0919892	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-04 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic upper respiratory infection (sinusitis).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern




INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which in pertinent part, denied 
service connection for hearing loss and determined that new 
and material evidence had not been received to reopen service 
connection for a chronic upper respiratory infection 
(sinusitis).  

During the course of the appeal, the Veteran's claims file 
was permanently transferred to the RO in Oakland, California; 
hence, that RO now has jurisdiction over the claims on 
appeal. 

The issues of entitlement to service connection for hearing 
loss and whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a 
chronic upper respiratory infection (sinusitis) are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.   

In the present case, the Board finds that additional 
development is required in order to satisfy VA's duty to 
assist the Veteran under VCAA. 

Regarding the issue of entitlement to service connection for 
hearing loss, the Board finds that the Veteran should be 
afforded a VA examination in order to satisfy VA's obligation 
under the VCAA.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In the present case, the service treatment records reflect 
complaints and treatment for ear infections and exposure to 
artillery noise during his active military service.  The 
Veteran also has a current diagnosis of hearing loss, as 
shown in a December 2004 private examination.  For these 
reasons, it is determined that the evidence at least suggests 
the current hearing loss may be related to active service, 
satisfying the threshold of McLendon.  Therefore, the Board 
believes VA's duty to assist the Veteran requires a VA 
examination and opinion as to etiology.        

In reaching the above conclusion, it is noted that the claims 
folder contains a December 2004 VA audiology examination.  
However, such examination is found to be inadequate because 
the physician did not conduct the requested audiological 
examination or provide a nexus opinion, and he did not have 
access to the Veteran's claims file.  Thus, another 
examination should be obtained. 

Turning to the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a chronic upper respiratory infection 
(sinusitis), a review of the record reveals that a remand for 
additional notification and development is necessary to 
satisfy VA's obligation under the VCAA.

When the Veteran is attempting to reopen a previously 
disallowed claim, VA must notify the Veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

In the present case, the Veteran has not received VCAA notice 
that complies with the requirements under Kent.  Moreover, 
the Veteran has not demonstrated actual knowledge of the 
elements required to establish service connection that were 
found insufficient in the prior denial.  Thus the Board has 
determined that the Veteran should be provided additional 
notice with respect to this issue.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The VCAA notice should advise 
the Veteran of what evidence and 
information is necessary to reopen the 
claim and VA must notify the Veteran of 
the elements required to establish 
entitlement to the underlying claim, i.e., 
the elements required to establish service 
connection that were found insufficient in 
the prior denial of his claim for a 
chronic upper respiratory infection 
(sinusitis), as outlined by the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Additionally, the notice letter should 
explain how VA establishes disability 
ratings and effective dates.  The Veteran 
should be afforded the appropriate period 
of time for response to all written notice 
and development as required by VA law.

2.  Schedule the Veteran a VA audiological 
examination for the purposes of 
determining the nature, extent and 
etiology of any current hearing loss that 
may be present.  For the purposes of this 
inquiry, the examiner should accept as 
fact the Veteran's in-service exposure to 
artillery noise.  All necessary testing 
should be performed in accordance with VA 
rating standards under 38 C.F.R. § 3.385 
and all appropriate diagnoses should be 
rendered.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  

After reviewing the record, the examiner 
should express an opinion as to whether it 
is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) the 
Veteran's currently diagnosed hearing loss 
initially manifested in service or is 
otherwise related to active service.  All 
opinions and conclusions expressed must be 
supported and accompanied by a clear 
rationale consistent with the evidence of 
record.  If the VA examiner concludes that 
an opinion cannot be offered without 
engaging in speculation then she/he should 
indicate the reason for this. 

3.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case (SOC). If any benefits sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case (SSOC) and be provided an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




